Little, J.
1. The covenants below set forth, in a contract whereby the parties of the first part agreed to convey to the parties of the second part, for a designated period, at a specified price per acre, all the timber on certain lands for turpentine purposes, and whereby the parties of the ■second part agreed to convey to the other parties, at a specified price per acre, all the timber on certain other lands for sawmill purposes, were properly construed to be independent covenants.
'2. Where after the execution of such a contract one of the parties thereto died and the land held by him was sold by his administrator, the purchaser at such sale took the land subject to the right of the other party to the original contract to use the timber as therein stipulated.
.8. The contract involved in the present case was of the nature indicated in the first of the abova\notes, and the construction placed upon it by the presiding judge was correct. This being so and the record disclosing no error in any of the rulings complained of, the judgment below is affirmed.

Judgment affirmed.


All the Justices concurring.